Case 1:19-cv-04798-DLP-JMS Document 43 Filed 01/27/21 Page 1 of 1 PageID #: 207




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 A. S.,                                           )
 FAITH LINDQUIST,                                 )
                                                  )
                               Plaintiffs,        )
                                                  )
                          v.                      )     No. 1:19-cv-04798-DLP-JMS
                                                  )
 WAL-MART STORES, INC.,                           )
                                                  )
                               Defendant.         )

                                      O RDER OF D ISMISSAL

       The parties, having filed their Stipulation of Dismissal with Prejudice, Dkt.

 [42], and the Court being duly advised, it is therefore, ORDERED, ADJUDGED

 AND DECREED that the Plaintiffs' Complaint against the Defendant be, and the

 same is, hereby dismissed, with prejudice, the same being fully compromised and

 settled, costs paid.

       So ORDERED.



        Date: 1/27/2021




 Distribution:

 All ECF-registered counsel of record via email
